DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
	Applicant’s arguments in the response dated 09/21/2022 with respect to the requirement for restriction have been considered and are persuasive. The restriction is withdrawn and previously presented claims 1-21 are examined. 
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: “462” in FIGs 3B and 3C.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “needle passage” in claim 13 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claim 8 is objected to because of the following informalities:  In line 4 of claim 8, “reservice” should be changed to “reservoir”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6-9, 14 and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 recites “the hollow needle” in line 3. It is unclear if “the hollow needle” is referring to the hollow needle set forth in claim 1 or the second hollow needle set forth in line 2 of claim 6. As written, the claim appears to recite the second reservoir being located at the proximal end of the hollow needle of claim 1. However, as best understood by examiner and in light of the specification, the second reservoir is located at the proximal end of the second hollow needle.
Claim 19 recites “the plunger and the second plunger” in line 2. There is insufficient antecedent basis for “the plunger” because claim 19 does not directly or indirectly depend from claim 17 which sets forth a plunger. 
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “coupling member” in 8.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. The corresponding structure is understood the be cap 110, described in paragraph [0038] and FID 1C or cap 120, describes in paragraph [0039] and FIG 1D.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 2, 4, 5, 15, and 16 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Einarsson (US 2020/0170672).
Regarding claim 1, Einarsson discloses a system (100, FIG 1A) for use in placing an abdominal wall block or infusion catheters (Abstract, paragraph [0015 and 0036]), comprising: a generally hollow needle (120, FIG 1A, paragraph [0034]) having a proximal end (End of 120 attached to handle 110) and a pointed, distal tip (124, FIG 1A, paragraph [0034]); and an inner cannula (140, FIG 1A, paragraph [0035]) slidably receivable within the hollow needle (Paragraph [0035]), the inner cannula having an illumination element on a distal end of the inner cannula (Elements 144, 146, 148, 150 form the illumination element at the distal end. These elements are illuminated by light source 150 which travels to the distal end of the inner cannula, paragraph [0035]); wherein the inner cannula is movable between a retracted position where the illumination element is housed within the hollow needle (Paragraph [0036] discloses that when initially pressed against tissue and urged against the bias of spring 160, the inner cannula is extended the same distance as the tip 124, therefore it is in a retracted position housed within the hollow needle), and an exposed position where the illumination element protrudes beyond the pointed, distal tip of the hollow needle (Paragraph [0036] discloses in the relaxed state of the spring and in use after traversing the abdominal wall, the inner cannula extends past the distal tip 124 to an exposed position shown in FIG 1A).
Regarding claim 2, Einarsson discloses a reservoir (116, FIG 1A, paragraph [0034]) at the proximal end of the hollow needle (FIG 1A), the reservoir being in fluid communication with an interior of the hollow needle (Paragraph [0034] discloses passage 116 is in fluid communication with the hollow passage 126 of the needle); wherein the reservoir is configured to contain an analgesic for delivery through the hollow needle (Paragraph [0034] discloses delivery of a fluid from reservoir 116 and through the hollow interior of the needle. The device is at least configured such that sad fluid could be an analgesic).
Regarding claim 4, Einarsson discloses the illumination element is a light-emitting diode (150 of the illumination element is an LED, paragraph [0035]).
Regarding claim 5, Einarsson discloses the inner cannula houses a fiber optic cable for providing light to the illumination element (Paragraph [0035]).
Regarding claim 15, Einarsson discloses the illumination element defines a blunt tip of the inner cannula (FIG 1A shows that 144, 146 of the illumination elements form a blunt distal end of the inner cannula, paragraph [0035]).
Regarding claim 16, Einarsson discloses a method for placing an abdominal wall block or infusion catheter, comprising the steps of: inserting an inner cannula (140, FIG 1A, paragraph [0035]) having an illumination element on a distal end thereof Elements 144, 146, 148, 150 form the illumination element at the distal end. These elements are illuminated by light source 150 which travels to the distal end of the inner cannula, paragraph [0035]) within an outer cannula stylet (120, FIG 1A, paragraph [0034]), the outer cannula stylet having a piercing tip at a distal end thereof (124, FIG 1A, paragraph [0034]); piercing skin of a patient with the piercing tip (Paragraph [0036]; “traversing the abdominal wall”); and advancing the inner cannula towards the distal end of the outer cannula stylet until the illumination element protrudes beyond the piercing tip of the outer cannula stylet (Paragraph [0036]; spring 160 advances inner cannula 140 distally such that it protrudes from the distal piercing tip 124. FIG 1A shows the illumination element protruding from the distal end of the outer cannula stylet) to present a blunt surface to surrounding tissue of the patient (FIG 1A shows that blunt distal end 144 extends distally and therefore is presented to the surrounding tissue, paragraph [0035]).
Claim(s) 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Okamoto et al. (US 2013/0072754).
Regarding claim 1, Okamoto et al. discloses a system (1, FIG 1 and 14-15, paragraph [0074]. Paragraph [0121] discloses “the configuration according to the first embodiment is modified as follows. The same components as those in the first embodiment are provided with the same reference signs and are not described”. Therefore, the device of FIGS 14-15 is understood to operate and have the same components as the embodiment of FIG 1 except for where further described) for use in placing an abdominal wall block or infusion catheters (Paragraph [0005 and 0074] disclose insertion of the device into a body cavity, which could be an abdomen of the intended use of placing an abdominal wall block), comprising: a generally hollow needle (One of 6, FIGs 1-4 and 14-15, paragraph [0074 and 0122-0125]) having a proximal end (End of 6 attached to body 2, FIG 2 for example) and a pointed, distal tip (6 is disclosed as a needle and shown to have a pointed tip); and an inner cannula (21 and 101, FIG 2, 14, 15, paragraph [0078-0079]) slidably receivable within the hollow needle (Paragraph [0122]), the inner cannula having an illumination element on a distal end of the inner cannula (20, paragraph [0075, 0078-0079, 0122]); wherein the inner cannula is movable between a retracted position where the illumination element is housed within the hollow needle (FIG 14, paragraphs [0123-0124]), and an exposed position where the illumination element protrudes beyond the pointed, distal tip of the hollow needle (FIG 15, paragraphs [0123-0124]).
Claim(s) 20-21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Barker (US 2015/0231388).
Regarding claim 20, Barker discloses a device (300, FIG 3A) for use in placing an abdominal wall block or infusion catheters (The prior art device contains all of the claimed structure and is used to traverse a body tissue, and therefore is interpreted as being configured for use in the recited manner), comprising: a first generally hollow needle (330a, FIG 3A, paragraph [0052-0053]) having a proximal end (Extending towards proximal portion 314) and a pointed, distal tip (336, FIG 5, paragraph [0058]); a second generally hollow needle (330b, FIG 3A, paragraph [0052-0053]) having a proximal end (Extending towards proximal portion 314) and a pointed, distal tip (336, FIG 5, paragraph [0058]); and a hub (Hub created by 350a and 350b, FIG 3A, paragraph [0061]) interconnecting the first needle with the second needle (Paragraph [0061]); wherein the first needle and the second needle are configured to deliver an analgesic to a patient (Paragraph [0063] discloses delivering a fluid through the lumens of hollow needles 330a, 330b. The device is at least configured such that this fluid could be an analgesic).
Regarding claim 21, Barker discloses a first reservoir at the proximal end of the first needle, and a first plunger associated with the first reservoir (Luer hub 344a and the associated Luer syringe make up a reservoir and a plunger by containing a fluid for deliver and a plunger as a known component of a syringe, paragraph [0063]); and a second reservoir at the proximal end of the second needle, and a second plunger associated with the second reservoir (Luer hub 344b and the associated Luer syringe make up a reservoir and a plunger by containing a fluid for deliver and a plunger as a known component of a syringe, paragraph [0063]); wherein the first plunger and the second plunger are actuatable to dispense the analgesic from the first reservoir and the second reservoir, respectively (Each Luer tip syringe connected to hubs 334a and 344b are actuatable to dispense a liquid, paragraph [0063], which is at least configured such that said liquid could be an analgesic).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 3 is rejected under 35 U.S.C. 103 as being unpatentable over Einarsson (US 2020/0170672) in view of Rajendran et al. (US 2014/0025039).
Regarding claim 3, Einarsson discloses the invention substantially as claimed, as set forth above for claim 2.
Einarsson is silent regarding a plunger associated with the reservoir, the plunger being selectively actuatable to urge the analgesic from the reservoir and into the hollow needle.
	However, Rajendran et al. discloses a system for placing a nerve block (Abstract, paragraph [0095]) comprising a generally hollow needle (204, FIG 2A-2B, paragraph [0224-0225]) having a reservoir and a plunger (syringe 218 is understood to comprise a reservoir that holds a fluid and a plunger that actuates the syringe, paragraph [0225]) located at the proximal end (FIG 2A) the plunger being selectively actuatable to urge the analgesic from the reservoir and into the hollow needle (Actuation of syringe 218 urges analgesic from the reservoir of the syringe into the lumen of the hollow needle and out of the distal end, paragraphs [0222-0225]; wherein anesthesia fluid is understood to be an analgesic).
	Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the device of Einarsson such that the reservoir comprises a plunger associated with the reservoir, the plunger being selectively actuatable to urge the analgesic from the reservoir and into the hollow needle, as taught by Rajendran et al., for the purpose of providing a mechanism for introducing the fluid such as an analgesic into the hollow needle and therefore into the abdomen, as suggested by Einarsson (Paragraph [0034]).
Claim(s) 6, 9, 10, and 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Einarsson (US 2020/0170672) in view of Okamoto et al. (US 2013/0072754).
Regarding claim 6, Einarsson discloses the invention substantially as claimed, as set forth above for claim 2. 
Einarsson is silent regarding a second generally hollow needle having a proximal end and a pointed, distal tip, a second reservoir at the proximal end of the hollow needle, the second reservoir being in fluid communication with an interior of the second hollow needle; wherein the second reservoir is configured to contain an analgesic for delivery through the second hollow needle; and wherein the hollow needle and the second hollow needle are connected at a hub.
However, Okamoto discloses a system (1, FIG 1 and 14-15, paragraph [0074]. Paragraph [0121] discloses “the configuration according to the first embodiment is modified as follows. The same components as those in the first embodiment are provided with the same reference signs and are not described”. Therefore, the device of FIGS 14-15 is understood to operate and have the same components as the embodiment of FIG 1 except for where further described) for use in placing an abdominal wall block or infusion catheters (Paragraph [0005 and 0074] disclose insertion of the device into a body cavity, which could be an abdomen of the intended use of placing an abdominal wall block), comprising: a generally hollow needle (One of 6, FIGs 1-4 and 14-15, paragraph [0074 and 0122-0125]) having a proximal end (End of 6 attached to body 2, FIG 2 for example) and a pointed, distal tip (6 is disclosed as a needle and shown to have a pointed tip); and a second generally hollow needle (Another of 6) having a proximal end (End of 6 attached to body 2, FIG 2 for example) and a pointed, distal tip (6 is disclosed as a needle and shown to have a pointed tip), wherein the hollow needle and the second hollow needle are connected at a hub (2, FIGs 1-2). Okamoto further discloses the benefit of delivering multiple functional sections arranged in a dispersed manner instead of all functions being located in one delivery element for the purpose of reducing the outer diameter of each insertion element, thus leading to a low invasive degree during insertion into the body cavity (Paragraph [0081]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the device of Einarsson such that it comprises a duplicate second needle and reservoir, attached to the first hollow needle at a hub, as taught by Okamoto, for the purpose of delivering multiple functional sections arranged in a dispersed manner allowing for reduction of the outer diameter of each insertion element, thus leading to a low invasive degree during insertion into the body cavity (Okamoto Paragraph [0081]). In the device as modified to comprise a second needle of Einarsson, the device would comprise a second reservoir at the proximal end of the hollow needle, the second reservoir being in fluid communication with an interior of the second hollow needle and wherein the second reservoir is configured to contain an analgesic for delivery through the second hollow needle, as described above in relation to the first hollow needle of claims 1-2.
Regarding claim 9, Einarsson/Okamoto disclose the invention substantially as claimed, as set forth above for claim 6. The device as modified to comprise a second identical hollow needle further comprises a second inner cannula (140, FIG 1A, paragraph [0035]) slidably received within the second hollow needle (Paragraph [0035]), the second inner cannula having a second illumination element on a distal end of the second inner cannula (Elements 144, 146, 148, 150 form the illumination element at the distal end. These elements are illuminated by light source 150 which travels to the distal end of the inner cannula, paragraph [0035]); wherein the second inner cannula is movable between a retracted position where the second illumination element is housed within the second hollow needle (Paragraph [0036] discloses that when initially pressed against tissue and urged against the bias of spring 160, the inner cannula is extended the same distance as the tip 124, therefore it is in a retracted position housed within the hollow needle), and an exposed position where the second illumination element protrudes beyond the pointed, distal tip of the second hollow needle (Paragraph [0036] discloses in the relaxed state of the spring and in use after traversing the abdominal wall, the inner cannula extends past the distal tip 124 to an exposed position shown in FIG 1A).
Regarding claim 10, Einarsson discloses the invention substantially as claimed, as set forth above for claim 2. 
Einarsson is silent regarding a guide template positionable on an abdomen of a patient, the guide template having a central hole for alignment with an umbilicus of the patient, and a plurality of single guide holes indicating an insertion location for the hollow needle.
However, Okamoto discloses a guide template (110, FIG 27 or the embodiment of FIGs 29-30) for use guiding needles (6) through the wall of a body cavity (Paragraph [0149]), the guide template positionable on an abdomen of a patient (Paragraph [0149] discloses the guide device is for use assisting the insertion of needles into a body cavity that is a void, which could be the abdomen), the guide template having a central hole (One of holes 113, paragraph [0151]) for alignment with an umbilicus of the patient (The guide template contains a plurality of holes not limited to the two shown in FIG 27 according to paragraph [0149], wherein at least one of the holes is configured such that is could be aligned with an umbilicus of the patient if used in the intended manner), and a plurality of single guide holes (Another at least two holes 113) indicating an insertion location for the hollow needle (Holes 113 provide a passage for needles 6 to enter the body cavity, paragraphs [0149-0159] or [0161-0164]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the system of Einarsson such that it comprises the guide template positionable on an abdomen of a patient, the guide template having a central hole for alignment with an umbilicus of the patient, and a plurality of single guide holes indicating an insertion location for the hollow needle, as taught by Okamoto, for the purpose of providing an element which aligns the hollow needle to the desired angle for entry into the tissue (Okamoto paragraph [0149-0159]) to increase the precision with which the needle can be placed.
Regarding claim 12, Einarsson/Okamoto discloses the invention substantially as claimed, as set forth above for claim 10. The device as modified further discloses the plurality of single guide holes are spaced approximately equidistantly about a periphery of the guide template (FIGs 27-28 show the guide holes are positioned in a uniform fashion).
Regarding claim 13, Einarsson/Okamoto discloses the invention substantially as claimed, as set forth above for claim 10. The device as modified by the second embodiment further discloses the guide template includes a needle passage (One of 121, FIGs 29-30) used for directing the needle to a plane of a rectus sheath (Paragraphs [0161-0164] disclose needle passage 121 is used to guide the needle into the body tissue, which could be a rectus sheath).
Regarding claim 14, Einarsson/Okamoto discloses the invention substantially as claimed, as set forth above for claim 6. 
Einarsson is silent regarding a guide template positionable on an abdomen of a patient, the guide template having a central hole for alignment with an umbilicus of the patient, and a plurality of guide hole pairs indicating an insertion location for the hollow needle and the second hollow needle.
However, Okamoto discloses a guide template (110, FIG 27) for use guiding needles (6) through the wall of a body cavity (Paragraph [0149]), the guide template positionable on an abdomen of a patient (Paragraph [0149] discloses the guide device is for use assisting the insertion of needles into a body cavity that is a void, which could be the abdomen), the guide template having a central hole (One of holes 113, paragraph [0151]) for alignment with an umbilicus of the patient (The guide template contains a plurality of holes not limited to the two shown in FIG 27 according to paragraph [0149], wherein at least one of the holes is configured such that is could be aligned with an umbilicus of the patient if used in the intended manner), and a plurality of single guide holes (Another at least two holes 113) indicating an insertion location for the hollow needle (Holes 113 provide a passage for needles 6 to enter the body cavity, paragraphs [0149-0159]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the system of Einarsson such that it comprises the guide template positionable on an abdomen of a patient, the guide template having a central hole for alignment with an umbilicus of the patient, and a plurality of single guide holes indicating an insertion location for the hollow needle, as taught by Okamoto, for the purpose of providing an element which aligns the hollow needle to the desired angle for entry into the tissue (Okamoto paragraph [0149-0159]) to increase the precision with which the needle can be placed.
Okamoto further teaches guide templates having a variable number of guide holes (FIG 22 shows 3 holes, FIGs 24-26 show 4 holes, FIG 27 shows 2 holes) in order to accommodate the number of insertion sections needing to pass therethrough (Paragraphs [0146-0149]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the guide template to have a plurality of guide hole pairs indicating an insertion location for the hollow needle and the second hollow needle, in order to provide sufficient opening to accommodate the number of hollow needles of the system, as suggested by the alternative embodiments of Okamoto.
Claim(s) 7-8 and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Einarsson (US 2020/0079625) in view of Okamoto et al. (US 2013/0072754), further in view of Bright (US 2016/0317621).
Regarding claims 7-8, Einarsson/Okamoto et al. disclose the invention substantially as claimed, as set forth above for claim 6. Einarsson further teaches delivering a fluid through the hollow needle into the tissue (Paragraph [0034]).
Einarsson/Okamoto et al. is silent regarding a first plunger associated with the reservoir, the first plunger being selectively actuatable to urge analgesic from the reservoir and into the hollow needle; and a second plunger associated with the second reservoir, the second plunger being selectively actuatable to urge analgesic from the second reservoir and into the second hollow needle, and a coupling member operatively connected to the first plunger and the second plunger, the coupling member being configured to distribute a dispensing force to both the first plunger and the second plunger to simultaneously deliver the analgesic from the first reservice and the second reservoir.
However, Bright discloses system for delivering an analgesic to a treatment tissue to place a block (Paragraph [0098]) comprising a first plunger (108, FIG 3, paragraph [0358]) associated with a reservoir (102), the first plunger being selectively actuatable to urge analgesic from the reservoir and into a hollow shaft (110, paragraph [0358]); and a second plunger (The other of 108) associated with a second reservoir (104), the second plunger being selectively actuatable to urge analgesic from the second reservoir and into a second hollow shaft (112), and a coupling member (Proximal end of 106 as shown in FIG 3 that connects both plunger shafts. This element is interpreted as a structural equivalent of the cap disclosed in eh present invention) operatively connected to the first plunger and the second plunger (FIG 3), the coupling member being configured to distribute a dispensing force to both the first plunger and the second plunger to simultaneously deliver the analgesic from the first reservice and the second reservoir (Paragraph [0358]; because the two plungers are constrained, they would dispense simultaneously).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the device of Einarsson/Okamoto such that each reservoir comprises a separate plunger associated with the reservoir, the plunger being selectively actuatable to urge the analgesic from the reservoir and into the respective hollow needle, and a coupling member configured to distribute a dispensing force to both the first plunger and the second plunger to simultaneously deliver the analgesic from the first reservice and the second reservoir, as taught Bright, for the purpose of providing a mechanism for introducing the fluid such as an analgesic into each of the hollow needles and therefore into the abdomen, as suggested by Einarsson (Paragraph [0034]).
Regarding claims 18-19, Einarsson discloses the invention substantially as claimed, as set forth above for claim 16. 
Einarsson is silent regarding the step of: piercing the skin of the patient with a piercing tip of a second outer cannula stylet substantially simultaneously with the piercing of the skin with the piercing tip of the outer cannula stylet.
However, Okamoto discloses a system (1, FIG 1 and 14-15, paragraph [0074]. Paragraph [0121] discloses “the configuration according to the first embodiment is modified as follows. The same components as those in the first embodiment are provided with the same reference signs and are not described”. Therefore, the device of FIGS 14-15 is understood to operate and have the same components as the embodiment of FIG 1 except for where further described) for use in placing an abdominal wall block or infusion catheters (Paragraph [0005 and 0074] disclose insertion of the device into a body cavity, which could be an abdomen of the intended use of placing an abdominal wall block), comprising: an outer cannula stylet (One of 6, FIGs 1-4 and 14-15, paragraph [0074 and 0122-0125]) having a proximal end (End of 6 attached to body 2, FIG 2 for example) and a pointed, distal tip (6 is disclosed as a needle and shown to have a pointed tip); and a second outer cannula stylet (Another of 6) having a proximal end (End of 6 attached to body 2, FIG 2 for example) and a pointed, distal tip (6 is disclosed as a needle and shown to have a pointed tip), wherein the outer cannula stylet and the second outer cannula stylet are connected at a hub (2, FIGs 1-2) such that they substantially simultaneously pierce the skin of a patient (Due to being the same length and constrained by the hub at the proximal end). Okamoto further discloses the benefit of delivering multiple functional sections arranged in a dispersed manner instead of all functions being located in one delivery element for the purpose of reducing the outer diameter of each insertion element, thus leading to a low invasive degree during insertion into the body cavity (Paragraph [0081]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the device of Einarsson such that it comprises a duplicate second outer cannula stylet and reservoir, attached to the first outer cannula stylet at a hub, as taught by Okamoto, for the purpose of delivering multiple functional sections arranged in a dispersed manner allowing for reduction of the outer diameter of each insertion element, thus leading to a low invasive degree during insertion into the body cavity (Okamoto Paragraph [0081]). In the device as modified to comprise a second outer cannula stylet of Einarsson, the device would comprise a second reservoir at the proximal end, the second reservoir being in fluid communication with an interior of the second outer cannula stylet and wherein the second reservoir is configured to contain an analgesic for delivery through the second outer cannula stylet, as described above in relation to the first outer cannula stylet of claim 16.
	Einarsson/ Okamoto is further silent regarding depressing a second plunger to dispense an analgesic from a second reservoir into the second outer cannula stylet and wherein the plunger and the second plunger are operatively connected to one another such that a single depressing force can be utilized to simultaneously dispense the analgesic from the reservoir and the second reservoir.
However, Bright discloses system for delivering an analgesic to a treatment tissue to place a block (Paragraph [0098]) comprising a first plunger (108, FIG 3, paragraph [0358]) associated with a reservoir (102), the first plunger being selectively actuatable to urge analgesic from the reservoir and into a hollow shaft (110, paragraph [0358]); and a second plunger (The other of 108) associated with a second reservoir (104), the second plunger being selectively actuatable to urge analgesic from the second reservoir and into a second hollow shaft (112), and wherein the plunger and the second plunger are operatively connected to one another such that a single depressing force can be utilized to simultaneously dispense the analgesic from the reservoir and the second reservoir (Proximal end of 106 as shown in FIG 3 that connects both plunger shafts)(Paragraph [0358]; because the two plungers are constrained, they would dispense simultaneously).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the method of Einarsson/Okamoto such that a second plunger is depressed to dispense an analgesic from the second reservoir into the second outer cannula stylet and the plunger and the second plunger being operatively connected to one another such that a single depressing force can be utilized to simultaneously dispense the analgesic from the reservoir and the second reservoir, as taught Bright, for the purpose of providing a mechanism for introducing the fluid such as an analgesic into each of the outer cannula stylets and therefore into the abdomen, as suggested by Einarsson (Paragraph [0034]).
Claim(s) 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Einarsson (US 20200170672) in view of Harper et al. (US 6,042,539).
Regarding claims 10-11, Einarsson discloses the invention substantially as claimed, as set forth above for claim 2. 
Einarsson is silent regarding a guide template positionable on an abdomen of a patient, the guide template having a central hole for alignment with an umbilicus of the patient, and a plurality of single guide holes indicating an insertion location for the hollow needle and wherein the guide template includes a suction cup for affixing the guide template to the abdomen of the patient.
However, Harper et al. discloses a system for accessing the abdomen (FIGs 1 and 10) including a guide template (30, FIGs 1-4) positionable on an abdomen of a patient (FIGs 1-6), the guide template having a central hole (Bottom hole 38 as viewed in FIG 2) for alignment with an umbilicus of the patient This opening it at least configured to be placed over/aligned with the umbilicus when positioned on the patient similar to FIG 1), and a plurality of single guide holes (Other of openings 38) indicating an insertion location for the hollow needle (Hollow needles can be placed through these opening, for example as shown in FIG 10-11, col 8 line 58-col 10 line 17) and wherein the guide template includes a suction cup for affixing the guide template to the abdomen of the patient (The dome shape of the guide template forms a suction cup to attach to the abdomen, abstract, col 3 line 52-col 4 line 24 and col 7 line 64-col 8 line 8).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the system of Einarsson such that it comprises the guide template positionable on an abdomen of a patient, the guide template having a central hole for alignment with an umbilicus of the patient, and a plurality of single guide holes indicating an insertion location for the hollow needle and a suction cup, as taught by Harper et al., for the purpose of providing an element which aligns the hollow needle to the desired angle for entry into the tissue to increase the precision with which the needle can be placed and to fix the location of the instruments upon insertion into the abdomen.
Claim(s) 17 is rejected under 35 U.S.C. 103 as being unpatentable over Einarsson (US 2020/0079625) in view of Bright (US 2016/0317621).
Regarding claim 17, Einarsson discloses the invention substantially as claimed, as set forth above for claim 16. Einarsson further discloses a reservoir (116, FIG 1A, paragraph [0034]) and wherein the reservoir is configured to contain an analgesic for delivery through the hollow needle (Paragraph [0034] discloses delivery of a fluid from reservoir 116 and through the hollow interior of the needle. The device is at least configured such that sad fluid could be an analgesic).
Einarsson is silent regarding depressing a plunger to dispense an analgesic from a reservoir into the outer cannula stylet.
However, Bright discloses system for delivering an analgesic to a treatment tissue to place a block (Paragraph [0098]) comprising a plunger (108, FIG 3, paragraph [0358]) associated with a reservoir (102), the plunger being selectively actuatable to urge analgesic from the reservoir and into a hollow shaft (110, paragraph [0358]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the method of Einarsson to comprise a step of depressing a plunger to dispense an analgesic from a reservoir into the outer cannula stylet, as taught Bright, for the purpose of providing a mechanism for introducing the fluid such as an analgesic into the hollow needles and therefore into the abdomen, as suggested by Einarsson (Paragraph [0034]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BROOKE N LABRANCHE whose telephone number is (571)272-9775. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Houston can be reached on 5712727134. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BROOKE LABRANCHE/Primary Examiner, Art Unit 3771